DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Shaltout more explicitly discloses optical elements with a plurality of phase gradient meta surfaces including detecting light utilizing LCPs (see updated action below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot et al. (US2016028453) (hereinafter Pennecot) in view of Shaltout et al. (US20200081099) (hereinafter Shaltout).
Regarding claim 1, Pennecot discloses a detector for use in detecting reflected or scattered light pulses for a lidar system, the detector comprising: 
a primary lens configured to collect and focus the light pulses [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed]. 
a secondary lens configured to receive and further focus the light pulses from the primary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected and focused light as needed].
a photodiode array configured to receive and sense the light pulses from the secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; variety of configurations of lidar system including ability to receive light pulses].
Pennecot disclose the limitations of claim 1.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP).
Shaltout more explicitly discloses wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP) [Figs. 7-11, 0011-0021, 0084-0097; variety of optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout as stated above.  By incorporating the teachings as such, an ultra fast optical technology with reduced power consumption and complex wiring is achieved (see Shaltout 0003-0010).
Regarding claim 2, Pennecot discloses wherein the secondary lens is configured using LCP and integrated with a wafer, and wherein the photodiode is also integrated with the wafer [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 3, Pennecot discloses wherein the secondary lens is transmissive, and wherein the secondary lens is integrated on a first side of the wafer closer to the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 4, Pennecot discloses wherein the secondary lens is reflective, and wherein the secondary lens is integrated on a first side of the wafer opposite the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 5, Pennecot discloses the limitations of claim 5.  However Pennecot does not explicitly disclose wherein both the primary lens and the secondary lens are configured using LCP.
Shaltout more explicitly discloses wherein both the primary lens and the secondary lens are configured using LCP [Figs. 7-11, 0011-0021, 0084-0097; optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout for the same reasons as stated above.  
Regarding claim 6, Pennecot discloses wherein the primary lens is configured using LCP and wherein the secondary lens is a metasurface lens that comprises a plurality of metasurface structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 7, Pennecot discloses wherein the primary lens is configured using LCP and wherein the secondary lens is one or more microlens structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 8, Pennecot discloses a method of collecting and detecting light pulses in a lidar system, the method comprising: 
directing, by a primary lens, the light pulses received by the lidar system to a secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].  
focusing, by the secondary lens, the light pulses to a photodiode array [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected and focused light as needed]. 
sensing, by the photodiode array, the light pulses from the secondary lens [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; variety of configurations of lidar system including ability to receive light pulses].
Pennecot disclose the limitations of claim 8.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP).
Shaltout more explicitly discloses wherein at least one of the primary lens or the secondary lens are configured using liquid crystal polymer (LCP) [Figs. 7-11, 0011-0021, 0084-0097; variety of optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout as stated above.  By incorporating the teachings as such, an ultra fast optical technology with reduced power consumption and complex wiring is achieved (see Shaltout 0003-0010).
 Regarding claim 9, Pennecot discloses wherein the secondary lens is configured using LCP and integrated with a wafer, and wherein the photodiode is also integrated with the wafer, and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing the light pulses from the secondary lens through the wafer to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 10, Pennecot discloses wherein the secondary lens is integrated on a first side of the wafer closer to the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 11, Pennecot discloses wherein the secondary lens is integrated on a first side of the wafer opposite the primary lens, and wherein the photodiode array is integrated on a second side of the wafer opposite the first side, and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises reflecting, by the secondary lens, the light pulses to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 12, Pennecot discloses the limitations of claim 12.  However, Pennecot does not explicitly disclose wherein both the primary lens and the secondary lens are configured using LCP.
Shaltout more explicitly discloses wherein both the primary lens and the secondary lens are configured using LCP [Figs. 7-11, 0011-0021, 0084-0097; optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout for the same reasons as stated above.  
Regarding claim 13, Pennecot discloses wherein the primary lens is configured using LCP and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing, by a metasurface lens, the light pulses to the photodiode array, wherein the metasurface lens comprises a plurality of metasurface structures [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 14, Pennecot discloses wherein the primary lens is configured using LCP and wherein focusing, by the secondary lens, the light pulses to the photodiode array comprises focusing, by a microlens, the light pulses to the photodiode array [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Regarding claim 15, Pennecot discloses a detector for use in detecting reflected or scattered light pulses for a lidar system, the detector comprising:
a primary lens configured to collect and focus the light pulses [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].   
at least one photodiode positioned to receive the light pulses from the first LCP grating [Figs. 1-2, 9, 20-22, 0004-0005, 0039-0053; lidar system including a plurality of lenses redirected light as needed].   
a waveguide, wherein the first LCP grating is configured to direct the focused light pulses to the at least one photodiode through the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations].
Pennecot disclose the limitations of claim 15.  Although Pennecot discloses a plurality of lenses including liquid crystal and polymer components, Pennecot does not explicitly disclose a first liquid crystal polymer (LCP) grating configured to receive and direct the light pulses.
Shaltout more explicitly discloses a first liquid crystal polymer (LCP) grating configured to receive and direct the light pulses [Figs. 7-11, 0011-0021, 0084-0097; optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout as stated above.  By incorporating the teachings as such, an ultra fast optical technology with reduced power consumption and complex wiring is achieved (see Shaltout 0003-0010).
Regarding claim 16, Pennecot discloses a secondary lens configured using LCP and positioned to further focus the light pulses from the primary lens to the first LCP grating [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses]. 
Regarding claim 17, Pennecot discloses a second LCP grating configured to direct the focused light pulses to the at least one photodiode through the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 18, Pennecot discloses wherein the first and the second LCP gratings are transmissive, directing the light pulses through the first and the second LCP gratings to the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 19, Pennecot discloses wherein the first and the second LCP gratings are reflective, reflecting the light pulses into the waveguide [0042-0053, 0068-83; flexible integrated circuit boards and chips with a variety of customizable configurations including redirecting light beams across lenses].
Regarding claim 20, Pennecot discloses the limitations of claim 20.  However, Pennecot does not explicitly disclose wherein the primary lens is configured using LCP.
Shaltout more explicitly discloses wherein the primary lens is configured using LCP [Figs. 7-11, 0011-0021, 0084-0097; optical elements detecting and receiving light in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Pennecot with the teachings of Shaltout for the same reasons as stated above.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/23/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483